                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                         Civil Action No.: 3:20-cv-00549-GCM


 RAPIDCOURT, LLC,

                          Plaintiff,                    CONSENT PROTECTIVE ORDER

        v.

 RLI INSURANCE COMPANY,

                          Defendant.


       THIS MATTER is before the Court on the Consent Motion for Protective Order (the

“Motion”) filed by the parties on February 23, 2021. It appears to the Court that discovery and the

trial of this action may involve the production and disclosure of confidential, proprietary, or

sensitive information requiring protection against unrestricted disclosure or use.

       THEREFORE, it is hereby ORDERED that, pursuant to Rule 26(c) of the Federal Rules of

Civil Procedure, the following confidentiality provisions shall govern all information and

documents disclosed in discovery or otherwise in this action:

       1.      Certain information and documents to be produced by the parties and by non-parties

may contain information claimed by one or more of the parties to this action or the person or entity

producing documents to constitute trade secrets or otherwise contain proprietary, confidential

research, development, or commercial information that should be considered confidential and

protected from unnecessary disclosure pursuant to Rule 26(c) of the Federal Rules of Civil

Procedure.

       2.      The information and documents to be considered as confidential and disclosed only

in accordance with the terms of this Order shall include, without limitation, all documents or




        Case 3:20-cv-00549-GCM Document 16 Filed 02/24/21 Page 1 of 14
information, whether in hard copy or electronic form, designated in accordance with the terms of

this Order and supplied in response to the demands or requests of either party, formally or

informally, regardless of whether said information is produced or disclosed by a party, by any

affiliated person or entity, formerly affiliated person or entity, or by a non-party pursuant to

subpoena, request, or other directive.

       3.      All information designated “CONFIDENTIAL” in accordance with the terms of

this Order (as set forth below) and disclosed in this action shall be used by the parties receiving

such information solely for purposes of prosecuting or defending this litigation and shall not be

used for any other purpose.

       4.      Production by Non-Parties. Information produced by non-parties during the course

of this action may be designated under this Order by such non-party or by a party as

“CONFIDENTIAL” by the procedures set forth herein. Information so designated and produced

by non-parties shall thereafter be treated by the parties in the same manner as if produced with

such designation by a party. A producing non-party shall have all the rights of a producing party

with respect to protection of information under the terms of this Order. The provisions of this

Order for challenging the designation by a party are applicable to challenges to designations by

non-parties.

       5.      Discovery Material. “Discovery Material” shall mean and include any document

(whether in hard copy or electronic form), object, deposition testimony, interrogatory answers,

responses to requests for admissions and/or production, or other information provided in discovery

in this action. Any party and any non-party producing Discovery Material may, in good faith,

designate Discovery Material as          “CONFIDENTIAL.”         Discovery Material designated

“CONFIDENTIAL” shall contain non-public proprietary information, whether personal or




                                    2
        Case 3:20-cv-00549-GCM Document 16 Filed 02/24/21 Page 2 of 14
business-related; information protected from disclosure by contractual obligations with third

parties; or information protected from disclosure by law.

       6.      All information designated “CONFIDENTIAL” shall be maintained in confidence

by the parties to whom such information is produced or given, shall be used solely for the purposes

of this litigation, and shall not be disclosed to any person except:

               (a)      The Court (including the judicial officer assigned to any motion or hearing

regarding this matter, court reporters, non-court employed stenographic reporters and

videographers utilized by the parties during discovery, and court personnel);

               (b)      The attorneys of record (who are not employees of a corporate party), their

partners, employees, contractors, and associates of outside counsel (collectively hereafter referred

to as “Outside Counsel”);

               (c)      Plaintiff and Defendant and their affiliates, and their respective officers,

directors, members, managers and employees to whom disclosure is reasonably necessary for

purposes of prosecuting or defending this litigation, and any reinsurer, accountant, actuary, auditor,

or regulator to whom the receiving party (or its Counsel) has an obligation to report and/or provide

access to its files (provided however that nothing in this Paragraph 6(c) shall override Paragraph

15 below);

               (d)      During their depositions in this action, witnesses to whom disclosure is

reasonably necessary;

               (e)      Consulting or testifying experts and their staff and litigation support

personnel, jury or trial consultants, jury- or trial-related professional vendors, and their respective

staff retained by Outside Counsel in this litigation; and




                                     3
         Case 3:20-cv-00549-GCM Document 16 Filed 02/24/21 Page 3 of 14
               (f)     Any mediator and/or arbitrator selected with the consent of all parties or by

the Court;

               (g)     Any other person as to whom the designating party agrees in writing prior

to such disclosure.

       7.      Designating Documents. A party desiring to designate documents as

“CONFIDENTIAL” shall place or affix on such document a “CONFIDENTIAL” notice or the

equivalent. Where practicable, such notice shall be placed near the Bates number of each page of

a document. In the case of computer, audiovisual, or other electronic or magnetic media, such

notice shall be placed on the media and their protective cover, if any. If, due to the nature of the

information in question, and/or the manner in which it is produced, it is impossible or impractical

to physically affix a designation on the information itself, the party designating such information

as “CONFIDENTIAL” shall specifically identify in a contemporaneous companion written

communication the documents or objects so designated.

       8.      Prior to disclosure of Discovery Materials designated as “CONFIDENTIAL” to any

third parties described in paragraph 6.(d), (e) and (g) above, counsel for the party seeking

disclosure shall require such persons to read and agree to comply with the terms of this Order,

provided however that counsel for the party seeking disclosure need not obtain such an agreement

from any person in paragraph 6.(d) employed on behalf of the producing party. Under no

circumstances shall an expert or consultant who is a competitor or an employee of a competitor of

a Party be provided access to information designated as “CONFIDENTIAL” by the other Party,

absent further order of the Court or consent of the Party designating that information as

“CONFIDENTIAL.”




                                    4
        Case 3:20-cv-00549-GCM Document 16 Filed 02/24/21 Page 4 of 14
               (a)     Nothing in this paragraph 8 shall be deemed to enlarge or restrict the right

of any party to conduct discovery of any expert.

               (b)     Nothing in this Order shall be construed as requiring that the identity of

routine outside suppliers of litigation support services, such as photocopying, scanning, or coding,

graphics preparation and presentation consultants, witness preparation consultants, jury

consultants, or trial presentation consultants be disclosed to the opposing party or counsel.

       9.      Procedure at Depositions. Testimony given at a deposition may be designated

“CONFIDENTIAL” by indicating on the record at the deposition or hearing, based on a good-faith

belief that the designation complies with the provisions of this Protective Order, that the

information is “CONFIDENTIAL” and is subject to the provisions of this Order.

               (a)     In the event that any question is asked at a deposition with respect to which

it is asserted, on the record, that the answer requires the disclosure of information designated as

“CONFIDENTIAL,” the question shall nonetheless be answered by the witness fully and

completely. However, before the witness answers, all persons present, other than the witness, who

are not included within those persons identified in paragraph 6 shall leave the room. Further, for

persons otherwise included within those persons identified in paragraph 6, but not already bound

by this Protective Order, they shall either acknowledge on the record their agreement to abide by

the terms of this Order, in which event they may remain in the room, or otherwise shall leave the

room during the time in which information designated as “CONFIDENTIAL” is disclosed or

discussed. When any document or other material designated as “CONFIDENTIAL” is introduced

as an exhibit, counsel introducing such exhibit shall advise the court reporter that the exhibit

contains such information. No deposition exhibit marked as “CONFIDENTIAL” shall be provided

to any person to whom disclosure is not otherwise permitted by this Protective Order, provided,




                                    5
        Case 3:20-cv-00549-GCM Document 16 Filed 02/24/21 Page 5 of 14
however, that any witness who, in the ordinary course, authored, received, or sent a deposition

exhibit marked as “CONFIDENTIAL” may be provided, for purposes of examination, with a copy

of that exhibit during a deposition whether or not he or she is bound by this Protective Order. The

fact that a Party, witness, or producing party has not objected to designation of all or any portion

of the deposition transcript as “CONFIDENTIAL” during the deposition itself does not waive such

Party’s, witness’s, or producing party’s right to object to any such designation and seek release of

that transcript from the terms and provisions of this Protective Order pursuant to paragraph 18. If

a party elects to designate documents or testimony as CONFIDENTIAL at a deposition, that party

will do so in a manner so as not to interfere with the examination of the witness.

       10.     Procedure at Hearing. At a hearing a counsel seeking to elicit testimony or to

question a witness about, or discuss, a document or transcript designated as “CONFIDENTIAL,”

shall advise the Court in advance of such questioning about counsel’s intentions so that the Court

may properly determine what measures to put in place to safeguard the confidential nature of the

information to be discussed.

       11.     Designation of Deposition and Hearing Transcripts. All portions of the transcript

of a deposition or hearing containing information designated as “CONFIDENTIAL” shall be

appropriately marked by the court reporter and shall be treated by the parties as set forth herein.

Parties may also designate testimony in a deposition to be “CONFIDENTIAL” by notifying the

deposing party in writing within twenty-one days of the receipt of the transcript of those pages and

lines or those exhibits that are claimed to be “CONFIDENTIAL.” Transcripts may be immediately

reviewed by persons other than the deponent, limited only by on-the-record designations of

“CONFIDENTIAL” material, to which the provisions of this Protective Order will apply. If a

party designates material “CONFIDENTIAL” following the conclusion of a deposition, the




                                    6
        Case 3:20-cv-00549-GCM Document 16 Filed 02/24/21 Page 6 of 14
material will begin to be treated pursuant to the provisions of this Protective Order at the time

notice is provided.

       12.     Filing with the Court. Any Party or non-party that seeks to file information

designated as “CONFIDENTIAL” shall, pursuant to Local Rule 6.1(b), file that document under

seal using the Court’s electronic filing system. The filing of any such document under seal is

without prejudice to the right of any Party or non-party to challenge the designation of such

document or to request the unsealing of such document.

       13.     Inadvertent Disclosure of Confidential Information with Improper Designation by

Designating Person.     Delivery by a producing Party or person of documents containing

confidential information without properly designating the documents as “CONFIDENTIAL” at

the time of its production shall not on that basis constitute a waiver of protection of such

information, provided that the disclosing person or its counsel promptly notifies all receiving

persons upon realizing the failure to properly designate, specifically identifying the documents

claimed to be “CONFIDENTIAL”. Any person who is notified that confidential information has

been inadvertently produced without proper designation shall treat the information as if it had been

appropriately designated as “CONFIDENTIAL” unless and until the Court determines upon proper

request by an affected party or person that such designation is improper. Such receiving person

shall make reasonable efforts to notify all other persons to whom it has provided the information

that such material shall be treated and handled in accordance with this Protective Order and to

recover all copies of such confidential information in the possession of a person not within the

group of persons identified in paragraph 6. Disclosure by a receiving Party, prior to designation

as “CONFIDENTIAL,” of information that has been produced without designation but is

subsequently designated as “CONFIDENTIAL,” shall not be a violation of this Protective Order.




                                    7
        Case 3:20-cv-00549-GCM Document 16 Filed 02/24/21 Page 7 of 14
       14.     Inadvertent Production of Privileged or Protected Information.             Inadvertent

disclosure or production of Discovery Materials that are subject to the attorney-client privilege,

the work-product doctrine, the joint-defense or common-interest privilege, or any other privilege

or immunity from discovery shall not constitute a waiver of, or an estoppel as to any claim of, such

privilege, immunity, or protection. Any party who has received such Discovery Materials, upon

learning that such Discovery Materials are subject to a claim of privilege, whether through its own

review of such materials or upon request of the producing or another party, shall no later than 10

business days from either learning of the inadvertent production or receiving a written request by

the producing or other party for the return of the inadvertently produced Discovery Materials,

either: (a) destroy or return such Discovery Materials to the party who produced them, and not

retain or keep any copy, electronic copy, hard copy, or otherwise, of the Discovery Materials or

notes regarding the Discovery Materials or their contents; or (b) provide notice to the producing

party that the receiving party intends to seek a ruling from the Court that such Discovery Materials

are not subject to any Privilege and are not subject to return and reclamation, and meet and confer

and file any such motion as soon as practicable thereafter.

       15.     Notification of Subpoenas. In the event that any person, who has received or is in

possession of, information designated as “CONFIDENTIAL” produced by another Party or a non-

party, subsequently receives from anyone who is not bound by this Protective Order any subpoena

or other compulsory request seeking the production or other disclosure of such information, that

person (to the extent permitted by law to do so) shall immediately notify in writing all other parties

including the person who designated the material as “CONFIDENTIAL”, specifying the material

sought and enclosing a copy of the subpoena or other form of compulsory process in order to

provide the designating person and other affected parties, to the extent possible, the opportunity to




                                     8
         Case 3:20-cv-00549-GCM Document 16 Filed 02/24/21 Page 8 of 14
intervene and seek to prohibit the disclosure of the material or obtain protection of such

information. Unless otherwise ordered by a court or other tribunal with appropriate jurisdiction,

or as otherwise required by law, in no event shall any person produce or disclose

“CONFIDENTIAL” information before notice is given to the person who designated such material

as “CONFIDENTIAL.”

       16.     Violation by any person or entity of any term of this Order may be punishable as

contempt of court in the Court’s discretion upon a proper showing. Any person or entity that

produces “CONFIDENTIAL” information in response to a discovery request or subpoena in this

action is intended to be a beneficiary of this Order and may pursue all remedies available for

violation thereof. No provision of this Order shall be deemed to require any person or entity not a

party to this action to respond to any discovery request or subpoena, except as may otherwise be

required by law.

       17.     Disclosure of Confidential Information By Receiving Party. If a Party or other

person receiving “CONFIDENTIAL” information learns that, by inadvertence or otherwise, it has

disclosed such information under circumstances not authorized under this Protective Order, such

receiving Party or person shall immediately: (i) notify in writing the person who designated the

information as “CONFIDENTIAL” of the unauthorized disclosures; (ii) use its best efforts to

retrieve all copies of the confidential information; and (iii) inform the person or persons to whom

unauthorized disclosure was made of the terms of this Protective Order.

       18.     Nothing in this Order shall be taken as assent by a non-designating party that

designated information is in fact “CONFIDENTIAL” or is entitled to protection under Rule 26(c)

of the Federal Rules of Civil Procedure, nor shall it prevent or prohibit any party or non-party from

seeking such additional or further protection as it deems necessary to protect documents or




                                    9
        Case 3:20-cv-00549-GCM Document 16 Filed 02/24/21 Page 9 of 14
information subject to discovery or otherwise provided in this action. If counsel for the non-

designating party believes that a confidentiality designation is not appropriate or justified, counsel

for the non-designating party may notify counsel for the designating party of its belief that the

information should or should not be so designated or should or should not be disclosable to persons

other than those allowed by this Order. A party shall not be obligated to challenge the propriety

of a designation or non-designation at the time the designation is originally made, and the failure

to do so shall not preclude a subsequent challenge thereto. Such a challenge shall be in writing,

shall be delivered by e-mail to counsel for the designating party, shall be provided

contemporaneously to all other parties to this litigation, and shall particularly identify the

documents or information that the non-designating party contends should be differently

designated.   The parties shall use their best efforts to resolve such disputes promptly and

informally. If the parties do not reach agreement on the correct designation of the information

within ten business days of service of a challenge (as extended by agreement of all affected

parties), the non-designating party may file a motion setting forth the non-designating party’s

reasons as to why the designation should be changed. Unless and until the Court issues a ruling

that the information may be disclosed to persons other than those authorized by this Order, the

contested designation or non-designation shall remain in place and treated consistently with the

terms of this Order.

       19.     Nothing herein and no action taken under this Order shall constitute a waiver or

admission that any specific document, material, testimony, object or item: (1) is relevant and

subject to discovery; (2) is or is not a trade secret or confidential proprietary information; (3)

constitutes or does not constitute confidential information; or (4) is or is not admissible in evidence

at trial or at any hearing. The production of any documents or information that the producing party




                                    10
        Case 3:20-cv-00549-GCM Document 16 Filed 02/24/21 Page 10 of 14
claims to be privileged shall be governed by the facts and applicable law.

       20.     Use at Hearing or Trial. The Parties and any other person who has designated

documents as “CONFIDENTIAL” shall have the right to request that any hearing, trial, or portions

of any hearing or trial involving the use or presentation of “CONFIDENTIAL” information be

conducted in camera. The business of the Court, however, is presumptively open, and the person

making any such request shall bear the burdens of proof and persuasion to overcome that

presumption.

       21.     Conclusion of Litigation. At the conclusion of this litigation, any Party or person

(other than those persons identified in paragraph 6(a), (b), and (f)) in possession of information

designated as “CONFIDENTIAL” not produced or designated by that Party or person shall either:

(a) make commercially reasonable efforts to destroy all copies of any document, file, or other

material that contains or reflects such confidential information within sixty calendar days of the

disposition or final termination of this case (or if a post-hearing motion or appeal is filed, sixty

calendar days after the disposition of those matters); or (b) continue to retain that information

pursuant to and bound by the terms of this Order to the extent and as required by statute or

regulation after which statutorily- or regulatorily-required period all information designated

“CONFIDENTIAL” shall be destroyed; provided, however, that RLI shall be entitled to retain that

information pursuant to and bound by the terms of this Order to the extent such information is part

of RLI’s claim file or associated coverage litigation file and as required by RLI’s document

retention policy, after which all information designated “CONFIDENTIAL” shall be destroyed.

Outside Counsel for a Party may retain archival copies of all case materials, subject to the

conditions of this Protective Order. Nothing in this Paragraph shall permit Outside Counsel, the




                                    11
        Case 3:20-cv-00549-GCM Document 16 Filed 02/24/21 Page 11 of 14
Parties, or anyone else associated with the case from requesting that the Clerk of Court remove

anything from the official court file, unless required by law or Court order.

        22.    The restrictions set forth in any of the preceding paragraphs of this Order shall not

apply to information that:

               (a)     the parties agree should not be designated as “CONFIDENTIAL”;

               (b)     Was, is, or becomes public knowledge or publicly accessible not in violation

of this Order; or

               (c)     Was lawfully possessed by the non-designating party prior to the date of

this Order, or comes into the non-designating party’s legitimate knowledge independently of the

production by the designating party and independently of any breach of this Order.

        23.    Nothing in this Order shall preclude any party or non-party from applying to this

Court for relief from any provision hereof, or from asserting that certain discovery materials should

receive greater or lesser confidentiality protection than that provided herein, in accordance with

Rule 26(c) of the Federal Rules of Civil Procedure or other applicable law.

        24.    Nothing in this Order shall prevent or restrict any person from using or disclosing

in any manner its own “CONFIDENTIAL” information that it has produced or disclosed in this

litigation.

        25.    Nothing in this Order shall prevent disclosure beyond the terms of this Order of any

information designated as “CONFIDENTIAL” where the parties to this action (and, if applicable,

a non-party producing and designating such information) consent, or if the Court, on motion filed

by the party seeking to make such disclosure, orders that disclosure may be made in accordance

with any applicable law.

        26.    Survival. This Order shall continue in full force and effect after the termination of




                                     12
         Case 3:20-cv-00549-GCM Document 16 Filed 02/24/21 Page 12 of 14
this litigation, including all appeals, and the Court shall retain jurisdiction necessary to interpret

and enforce the provisions of this Order. The entry of this Protective Order shall be without

prejudice to the rights of any person to apply for additional or different protection where it is

deemed appropriate. This Protective Order is subject to modification or termination by the Court

upon a showing of good cause. Ultimate disposition of protected materials is subject to final order

of the Court upon completion of litigation.

       27.     Notices. All notices required or permitted to be provided by this Protective Order

shall be made by email to each party’s below-designated counsel.




                                     Signed: February 24, 2021




                                    13
        Case 3:20-cv-00549-GCM Document 16 Filed 02/24/21 Page 13 of 14
Agreed and Consented to this the 23rd day of February, 2021.


/s/R. Steven DeGeorge                             /s/ Joseph A. Bailey III
R. Steven DeGeorge                                Joseph A. Bailey III (admitted pro hac vice)
N.C. State Bar No. 20723                          DC Bar No. 477982
ROBINSON BRADSHAW & HINSON                        CLYDE & CO US LLP
101 North Tryon Street, Suite 1900                1775 Pennsylvania Avenue, NW 4th Floor
Charlotte, North Carolina 28246-1900              Washington, D.C. 20006
Telephone: (704) 377-8380                         Telephone: (202) 747-5117
sdegeorge@rbh.com                                 joseph.bailey@clydeco.us

Attorneys for Plaintiff RapidCourt, LLC           Attorneys for Defendant RLI Insurance
                                                  Company




                                   14
       Case 3:20-cv-00549-GCM Document 16 Filed 02/24/21 Page 14 of 14
